                   IN THE UNITED STATES DISTRICT COURT 
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI 
                              NORTHERN DIVISION 
                                              
DONNA STURKIN                                                                   PLAINTIFF 
 
VS.                                                  CAUSE NO. 3:16‐CV‐434‐CWR‐FKB 
 
VICKY PATRICK                                                                DEFENDANT 
 
 
                     PLAINTIFF’S TRIAL BRIEF REGARDING  
              DEFENDANTʹS STATUTE OF LIMITATIONS DEFENSE 
                                              
     Plaintiff  Donna  Sturkin  submits  her  Trial  Brief  regarding  Defendant  Vicky 

Patrick’s statute of limitation defense as follows: 

                                   Summary of the Case 

       On November 15, 2010, Donna Wilson (n/k/a Donna Sturkin) entered the Eighth 

Judicial District Drug Court. As a condition of participation, Ms. Sturkin was required 

to  undergo  regular  testing  for  drugs  and  alcohol  and  to  make  regular  court 

appearances.  

       Ms.  Sturkin  was  assigned  to  probation  officer  Vicky  Patrick.  While  under  Ms. 

Patrick’s  supervision,  Ms.  Sturkin  was  subjected  to  demands  that  were  not  otherwise 

required  in  Drug  Court,  and  she  was  threatened  with  incarceration  if  she  did  not 

comply. 

       When Ms. Sturkin did not comply, Ms. Patrick falsely reported to the Drug Court 

that Ms. Sturkin failed alcohol screenings. Ms. Patrick also falsified the records so that it 
would appear that a violation had occurred. As a result, Mrs. Sturkin was incarcerated 

more than once. 

          After Ms. Patrick lost her job for other misconduct, Mr. Marcus Ellis, Coordinator 

of  the  Drug  Court,  admitted  to  Ms.  Sturkin  that  she  had  not  failed  any  alcohol 

screenings.  After  it  was  determined  that  the  results  had  been  falsified,  Ms.  Sturkin’s 

charges (including her probation violation charges) were expunged. See August 1, 2014 

Amended Order, Exhibit “A” hereto.1 

          In  her  Answer  and  in  the  Final  Pretrial  Order,  Ms.  Patrick  raised  a  statute  of 

limitation  defense.  As  explained  below,  Ms.  Sturkin’s  Complaint  was  filed  on  June  9, 

2016, well within the applicable statute of limitation.  

                                     Argument and Authorities 

          This is a Section 1983 case. As such, Ms. Sturkinʹs claim is subject to Mississippiʹs 

general  three‐year  statute  of  limitation.  Hubbard  v.  Mississippi  Conference  of  the  United 

Methodist Church, 138 F.Supp.2d 780, 782 (S.D. Miss. 2001). 

          In Heck v. Humphrey, the United States Supreme Court held as follows: 
 
          [I]n order to recover damages for allegedly unconstitutional conviction or 
          imprisonment,  or  for  other  harm  caused  by  actions  whose  unlawfulness 
          would  render  a  conviction  or  sentence  invalid,  a  §1983  plaintiff  must 
          prove that the conviction or sentence has been reversed on direct appeal, 
          expunged  by  executive  order,  declared  invalid  by  a  state  tribunal 
          authorized  to  make  such  determination,  or  called  into  question  by  a 
          federal  courtʹs  issuance  of  a  writ  of  habeas  corpus,  28  U.S.C.  §  2254.  A 


1    This Order amended a previously Order dated February 3, 2014. See Exhibit ʺBʺ hereto. 
                                                    2
       claim  for  damages  bearing  that  relationship  to  a  conviction  or  sentence 
       that has not been so invalidated is not cognizable under §1983. 
        
Heck v. Humphrey, 512 U.S. 477, 486 (1994). 
 
       The  Supreme  Court  also  explained  how  its  holding  would  affect  a  statute  of 

limitation defense. ʺJust as a cause of action for malicious prosecution does not accrue 

until  the  criminal  proceedings  have  terminated  in  the  plaintiffʹs  favor,  so  also  a  1983 

cause  of  action  for  damages  attributable  to  an  unconstitutional  conviction  or  sentence 

does  not  accrue  until  the  conviction  or  sentence  has  been  invalidated.ʺ  Heck  at  489 

(internal citations omitted). 

       Thus,  pursuant  to  Heck  v.  Humphrey,  Ms.  Sturkin’s  claim  accrued  at  the  earliest 

on February 3, 2014 (date of the first expungement Order) or at the latest on August 1, 

2014 (date of the amended expungement Order).  

       Ms. Sturkin then had three years in which to file her Complaint. Her Complaint 

was filed on June 9, 2016, well within the three‐year statute of limitation.  

                                           Conclusion 

       For  the  foregoing  reasons,  Defendantʹs  statute  of  limitation  defense  should  be 

rejected. 

       Respectfully submitted, this the 4th day of December, 2018. 

                                              /s/ Ronald E. Stutzman, Jr. 
                                              Ronald E. Stutzman, Jr. 
 
 

                                                 3
S. Craig Panter (MB #3999) 
Panter Law Firm, PLLC 
7736 Old Canton Road, Suite B (39110) 
Post Office Box 2310 
Madison, Mississippi 39130 
Telephone: (601) 607‐3156 
Facsimile: (877) 442‐7002 
cpanter@craigpanterlaw.com 
 
Ronald E. Stutzman, Jr. (MB #101454)       
The Stutzman Law Firm, PLLC                
106 Luckney Station Road, Suite B          
Flowood, Mississippi 39232                 
Telephone: (769) 208‐5683                  
Facsimile: (601) 202‐3022                  
rstutzman@stutzmanlawfirm.com           
 
        
                             CERTIFICATE OF SERVICE 

       I,  Ronald  E.  Stutzman,  Jr.,  do  hereby  certify  that  I  have  this  day  filed  the 

foregoing  pleading  with  the  Clerk  of  Court  using  the  ECF  system  which  provided 

electronic notification of such filing to all counsel of record. 

       So certified, this the 4th day of December, 2018. 

                                            /s/ Ronald E. Stutzman, Jr. 
                                            Ronald E. Stutzman, Jr. 
 
 
 
 




                                               4
